WELCH, J.,
dissenting.
1¶1 respectfully disagree with the majority opinion herein to reverse the judgment of the trial court. I believe that the decision of the DHH was arbitrary and capricious and that the decision of the ALJ was correct.1 Therefore, I would affirm the judgment of the trial court reversing DHH’s denial of the application of the Clinic and ordering DHH to grant the application and allow the Clinic to participate in the Medicaid program as a physician provider.
The evidence presented to the ALJ established that DHH denied the Clinic’s application to participate in the Medicaid program as a physician provider on the basis of purported “sanctions” previously imposed on John Ford and another Medicaid provider owned by him and his wife, Angel Manor, which were set forth in a settlement agreement between the Fords/Angel Manor and DHH.2 In the settlement agreement, the DHH gave the Fords and Angel Manor a “full and final release of all administrative and/or civil claims, demands, actions, rights of action and/or causes of action that could have been brought in relation to services billed for the period of 06/01/04 through 12/31/09.” Angel Manor gave up two Medicaid provider licenses and $126,838.90, and dismissed its appeal.
|2The ALJ concluded that DHH failed to support the denial of the Clinic’s application on the grounds that John Ford had been previously sanctioned because as part of the settlement agreement, DHH dropped its intention to sanction the Fords and Angel Manor and Angel Manor dismissed its appeal of the sanctions and exclusion from the Medicaid program. In *340other words, the Fords and Angel Manor were given a full and final release of the sanctions cited by DHH as grounds for the denial of John Ford and the Clinic’s application to enroll as a Medicaid provider. Therefore, the DHH’s denial of John Ford and the Clinic’s application was without any basis and was, by definition, arbitrary and capricious.
Thus, I respectfully dissent.

. See La. R.S. 49:964(G)(5).


. See La. R.S. 46:437.14(A)(9).